Title: To Thomas Jefferson from John Trumbull, 7 May 1788
From: Trumbull, John
To: Jefferson, Thomas


          
            Dr. Sir
            London 7th. May 1788.
          
          Give me leave to present to you Mr. Thos. Duché, Son of Mr. Duchof Phila. who is nigh you at Chaillot for his health:—you  will find him a very amiable and well instructed young man:—He has ask’d my advice of the route he should take to return to England and I have recommended him to come by Strasbourg, Manheim, Dusseldorp, Flanders and Holland: as this tour will give him a Sight of a very fine part of France and Germany, and of many collections of Paintings (for he is a brother of the brush.):—As you have just made exactly this tour you are much better able to advise and inform in the article of expence and the manner of travelling than I am, and you will oblige me very much by giving him your opinion on this subject, as well as by any civilities you may shew him while He remains near you. I am Dear Sir, most gratefully, Your Friend & Servant,
          
            Jno. Trumbull
          
        